Opinion filed July 18, 2013




                                         In The


        Eleventh Court of Appeals
                                      __________

                                  No. 11-11-00182-CV
                                      __________

                     GLADYS HERNANDEZ, Appellant

                                           V.

        SELECT MEDICAL CORPORATION AND SELECT
        SPECIALTY HOSPITAL-MIDLAND, INC., Appellees


                     On Appeal from the 385th District Court

                                 Midland County, Texas

                              Trial Court Cause No. CV47188


                      MEMORANDUM OPINION
       Gladys Hernandez appeals the trial court’s no-evidence summary judgment
in favor of Select Medical Corporation and Select Specialty Hospital-Midland, Inc.
In her sole appellate issue, Hernandez contends that the summary judgment
evidence raised genuine issues of material fact on her retaliatory discharge claim
under Section 161.134 of the Texas Health and Safety Code1 and that, therefore,
the trial court erred when it granted summary judgment. We modify and affirm.
                                            Background
      In February 2009, Hernandez began employment with Select Specialty
Hospital-Midland, Inc. as a clinical liaison and as a respiratory therapist. Select
Specialty is a long-term acute care hospital. On October 16, 2009, Hernandez
resigned her employment.
      In December 2009, Hernandez filed this suit against Select Specialty and its
parent company, Select Medical Corporation. We will refer to the Select entities
collectively as Select. Hernandez alleged that Select constructively terminated her
employment because she reported patient care violations that had occurred at the
hospital. Hernandez alleged claims for retaliatory discharge under Section 161.134
of the Health and Safety Code, intentional infliction of emotional distress, and
gross negligence.         Select filed a no-evidence motion for summary judgment.
Hernandez filed a response to the motion. Following a hearing, the trial court
entered an order in which it granted the motion. Hernandez limits her appeal to a
challenge of the trial court’s summary judgment on her retaliatory discharge claim
under Section 161.134.
                                        Standard of Review
      We review a no-evidence summary judgment under the same legal
sufficiency standard as a directed verdict. King Ranch, Inc. v. Chapman, 118
S.W.3d 742, 750–51 (Tex. 2003); Heirs of Bernardo Del Real v. Eason, 374
S.W.3d 483, 486 (Tex. App.—Eastland 2012, no pet.). A no-evidence motion is
properly granted if the nonmovant fails to bring forth more than a scintilla of
probative evidence to raise a genuine issue of material fact as to a challenged
element of the nonmovant’s claim on which the nonmovant would have the burden
      1
          TEX. HEALTH & SAFETY CODE ANN. § 161.134 (West 2010).

                                                   2
of proof at trial. King Ranch, 118 S.W.3d at 751. If the evidence supporting a
finding rises to a level that would enable reasonable, fair-minded persons to differ
in their conclusions, then more than a scintilla of evidence exists. Id. On the other
hand, when the evidence is so weak as to do no more than create a mere surmise or
suspicion of a fact, the evidence is no more than a scintilla and, in legal effect, is
no evidence. Guevara v. Ferrer, 247 S.W.3d 662, 668 (Tex. 2007); King Ranch,
118 S.W.3d at 751.
      We review the evidence in the light most favorable to the party against
whom the summary judgment was rendered, crediting evidence favorable to that
party if reasonable jurors could and disregarding contrary evidence unless
reasonable jurors could not. Mack Trucks, Inc. v. Tamez, 206 S.W.3d 572, 582
(Tex. 2006); Eason, 374 S.W.3d at 486. We may not consider any evidence by the
movant unless it creates a fact question. Binur v. Jacobo, 135 S.W.3d 646, 651
(Tex. 2004). Where, as here, a trial court’s order granting summary judgment does
not specify the ground or grounds relied upon for its ruling, summary judgment
will be affirmed on appeal if any of the summary judgment grounds advanced by
the movant are meritorious. Dow Chem. Co. v. Francis, 46 S.W.3d 237, 242 (Tex.
2001).
                                   Applicable Law
      Section 161.134 provides that “[a] hospital, mental health facility, or
treatment facility may not suspend or terminate the employment of or discipline or
otherwise discriminate against an employee for reporting . . . a violation of law.”
HEALTH & SAFETY § 161.134(a). To prove a retaliatory discharge claim under
Section 161.134, a plaintiff must show: (1) that she was an employee of a hospital,
mental health facility, or treatment facility; (2) that she reported a violation of law;
(3) that the report was made to a supervisor, an administrator, a state regulatory
agency, or a law enforcement agency; (4) that the report was made in good faith;
                                           3
and (5) that she was suspended, terminated, disciplined, or otherwise discriminated
against. Id. 161.134(a), (f); Barron v. Cook Children’s Health Care System, 218
S.W.3d 806, 810 (Tex. App.—Fort Worth 2007, no pet.). A plaintiff who asserts a
retaliation claim under Section 161.134 has the burden of proof on the elements of
the claim. Tomhave v. Oaks Psychiatric Hosp., 82 S.W.3d 381, 385 (Tex. App.—
Austin 2002, pet. denied). However, the statute contains a rebuttable presumption
that “the plaintiff’s employment was suspended or terminated, or that the employee
was disciplined or discriminated against, for making a report related to a violation
if the suspension, termination, discipline, or discrimination occur[red] before the
60th day after the date on which the plaintiff made a report in good faith.”
HEALTH & SAFETY § 161.134(f); Tomhave, 82 S.W.3d at 385.
      A constructive discharge from employment occurs when an employer makes
conditions so intolerable that an employee feels reasonably compelled to resign.
Emeritus Corp. v. Blanco, 355 S.W.3d 270, 281 (Tex. App.—El Paso 2011, pet.
denied); Cox v. Waste Mgmt. of Tex., Inc., 300 S.W.3d 424, 433 (Tex. App.—Fort
Worth 2009, pet. denied). To constitute constructive discharge, the employer’s
actions must have been taken with the intention of forcing the employee to resign.
Tiner v. Tex. Dep’t of Transp., 294 S.W.3d 390, 395 (Tex. App.—Tyler 2009, no
pet.). The following employment actions are relevant to the determination of
whether a reasonable employee would feel compelled to resign: (1) demotion; (2)
reduction in salary; (3) reduction in job responsibilities; (4) reassignment to menial
or degrading work; (5) reassignment to work under a younger supervisor; (6)
badgering, harassment, or humiliation by the employer calculated to encourage the
employee’s resignation; or (7) offers of early retirement or continued employment
on terms less favorable than the employee’s former status. Cox, 300 S.W.3d at
433–34; Tiner, 294 S.W.3d at 395.


                                          4
               Select’s No-Evidence Motion for Summary Judgment
      In its motion, Select challenged two elements of Hernandez’s retaliatory
discharge claim. Specifically, Select asserted (1) that there was no evidence that
Hernandez reported a violation of law under Section 161.134 and (2) that there was
no evidence that Hernandez was constructively discharged, suspended, terminated,
disciplined or otherwise discriminated against.
                           Summary Judgment Evidence
      Hernandez did not submit an affidavit in support of her response to Select’s
motion but did attach her deposition testimony as an exhibit to her response. She
also attached three other exhibits to her response: Jessica Boyce’s deposition
testimony; Select’s code of conduct; and an information sheet about “Select
Specialty Hospitals LTAC.” Applying the above standard of review, we will
review the summary judgment evidence in the light most favorable to Hernandez.
      Hernandez began her employment with Select in February 2009. She was
employed as a clinical liaison and as a respiratory therapist at the hospital. As a
clinical liaison, Hernandez worked in a marketing position for the hospital. In that
position, Hernandez’s job duties required her to establish rapport with physicians
in an effort to obtain patient referrals to the hospital from those physicians.
Hernandez informed physicians about the services provided by the hospital and
solicited patient referrals from the physicians. When a physician made a referral to
the hospital, Hernandez contacted the patient or the patient’s family to obtain
permission for the patient’s transfer to the hospital. Hernandez also determined
whether the hospital had an available bed for the patient. If a bed was available,
Hernandez arranged for the patient’s transfer to the hospital.
      Select maintained a confidential hotline that employees could call to
anonymously report complaints or concerns about matters, conditions, or patient
care at the hospital. In October 2009, Hernandez called the hotline. During the
                                          5
call, she reported that the hospital had a shortage of nursing staff and cardiac
monitors. Hernandez testified that her call “came down to the monitors and not
enough nursing staff.” The hotline operator told Hernandez that the call would
remain anonymous.         Hernandez told Deanna Huse—her respiratory therapist
supervisor—and Lana Burton—the hospital’s human resources director—that she
had called the hotline.
      A few days later, Hernandez’s clinical liaison supervisor, Jessica Boyce,
called Hernandez and requested Hernandez to meet with her. On October 12,
2009, Boyce and Hernandez met at a Starbuck’s in Midland. Hernandez recorded
the meeting on her cell phone.
      At the meeting, Boyce informed Hernandez that she was aware of
Hernandez’s call to the hotline. Boyce asked Hernandez why she had called the
hotline instead of reporting her concerns directly to Boyce. Hernandez said that
she had not reported the concerns to Boyce because Boyce did not work in the
patient care area of the hospital. Hernandez and Boyce discussed Hernandez’s
concerns about a nursing shortage and a cardiac monitor shortage. Boyce told
Hernandez to separate her clinical liaison position from her respiratory therapy
position, to focus on her clinical liaison position, and to “stay below the radar.”
Boyce told Hernandez that she did not want Hernandez to “get wrapped up in” the
issues that related to staffing and equipment at the hospital because Boyce did not
want Hernandez “to jeopardize [her] job.” Boyce told Hernandez that Connie
Siffring, the Chief Executive Officer of the hospital, already thought that
Hernandez was a “drama queen” based on rumors that Hernandez had had an
extramarital affair with a co-employee. Hernandez and Boyce also had discussions
about a co-employee who was always in trouble “with corporate.”
      At the meeting, Boyce asked Hernandez why she was working as a
respiratory therapist. Hernandez replied that she needed the extra money. Boyce
                                         6
told Hernandez that she had just given Hernandez a raise in her clinical liaison
position and that Boyce would see if she could get Hernandez an additional raise
so that Hernandez would not have to work as a respiratory therapist. According to
Hernandez, Boyce stated, “I can get you extra money so you don’t work
respiratory.” Based on Boyce’s statements, Hernandez felt threatened that her job
as a respiratory therapist was in jeopardy. Hernandez believed that Boyce was
telling her not to work as a respiratory therapist.
      On or about October 14, 2009, Boyce conducted a clinical liaisons’ meeting.
At the meeting, Boyce informed the clinical liaisons that she had received
complaints that they had been spending too much time at the hospital and that
Hernandez, in particular, had been spending more time at the hospital than the
other clinical liaisons. Boyce told the clinical liaisons to stay off the hospital
premises unless they first called Siffring or Boyce to report that they would be at
the hospital and to provide the reason why they would be there.
      On October 16, 2009, Hernandez was instructed to admit a patient to a room
in which another patient in the room was suspected to have C-DIFF, which is a
contagious disease. The hospital was awaiting lab results on the other patient to
determine whether the patient had C-DIFF. Hernandez believed that the new
patient should not be admitted to the room because of possible exposure to C-
DIFF. Hernandez reported the situation to Boyce. Boyce told Hernandez to talk to
Siffring. Hernandez told Siffring that the patient in the room had pending lab work
and had all the signs and symptoms of C-DIFF and that, therefore, the new patient
should not be put in the same room. Siffring responded that, because the hospital
did not have the lab results, the hospital did not know whether the patient had C-
DIFF. Siffring told Hernandez to admit the new patient to the room. Hernandez
called Boyce and told Boyce that she was not going to admit the patient. Boyce
told her that she had to admit the patient.           Boyce hung up on Hernandez.
                                           7
Hernandez called Boyce again and told her that the hospital could not admit the
patient and that she was refusing to admit the patient. Hernandez hung up the
phone, wrote a resignation letter, and turned it in to the human resources
department. Hernandez testified that she resigned because “[she] felt like [she]
could not jeopardize [her] license or a healthy patient over what [Siffring and
Boyce] said was okay.”
                                      Analysis
      Hernandez contends that she presented more than a scintilla of evidence on
both of the challenged elements of her retaliatory discharge claim. She asserts that
the summary judgment evidence raised a fact issue on (1) whether she reported a
violation of the law and (2) whether she was constructively discharged, terminated,
disciplined, or otherwise discriminated against by the hospital for reporting a
violation of law.
      During the hotline call, Hernandez reported that a nursing shortage and a
cardiac monitor shortage existed at the hospital. For the purpose of our analysis,
we will assume without deciding that Hernandez’s hotline call constituted a report
of a violation of law as contemplated in Section 161.134 of the Health and Safety
Code. Therefore, we will consider whether Hernandez met her summary judgment
burden to produce more than a scintilla of evidence that she was constructively
discharged, suspended, terminated, disciplined, or otherwise discriminated against
for making the report.
      Hernandez relies on the rebuttable presumption in Section 161.134(f) in
arguing   that      the   summary   judgment     evidence   raised   a   fact   issue.
Section 161.134(f) gives rise to a rebuttable presumption that suspension,
termination, or discipline of, or discrimination against, an employee occurred as a
result of the employee’s good faith report of a violation of law, if the suspension,
termination, discipline, or discrimination occurred within sixty days of the report.
                                         8
Based on the statutory language, the rebuttable presumption applies only if a
plaintiff first proves that her employment was suspended or terminated or that she
was disciplined or discriminated against.
      Select did not terminate Hernandez’s employment. Rather, Hernandez
resigned from employment because she disagreed with Siffring’s and Boyce’s
instructions to admit the patient to the room. Hernandez contends that she was
constructively discharged from her employment. Hernandez asserts in her brief
that, “[a]s a result of making the hotline call, [she] was precluded from performing
services of a respiratory therapist for the Hospital” and that, “[e]ffectively, [she]
was removed from her position as a respiratory therapist within three days of her
report to the hotline and the same day of her verbal report to her respiratory
therapist supervisor.” She also asserts that Select discriminated against her by
restricting her to certain areas of the hospital and by requiring her to call Siffring or
Boyce to obtain permission before going to the hospital. Hernandez contends that,
because she was not allowed to go freely to the hospital, her ability to perform her
respiratory therapist job was negatively impacted.         Hernandez asserts that the
evidence raised fact issues on a direct retaliatory issue and on the elements of
constructive discharge.
      The summary judgment evidence does not support Hernandez’s assertions.
Hernandez presented no evidence that Select precluded her from working as a
respiratory therapist, that Select removed or terminated her from that position, or
that Select engaged in any other action in an effort to adversely affect her
employment as a respiratory therapist. There was no evidence that Boyce told
Hernandez that she could not work as a respiratory therapist. While Hernandez
believed that Boyce told her not to work as a respiratory therapist at their meeting,
Hernandez’s subjective belief does not constitute summary judgment proof that
Boyce removed her from her respiratory therapist position. Tex.-Div.-Tranter,
                                            9
Inc. v. Carrozza, 876 S.W.2d 312, 314 (Tex. 1994). The evidence showed that
Boyce instructed the clinical liaisons to stay away from the hospital unless they
had a reason to be there. Boyce’s instruction did not restrict Hernandez’s access to
the hospital. The instruction merely required Hernandez and the other clinical
liaisons to call Siffring or Boyce if they needed to come to the hospital. Thus, the
evidence did not show that Hernandez’s access to the hospital was restricted, much
less that her ability to work as a respiratory therapist was restricted. Hernandez
also presented no evidence that Select undertook any of the adverse employment
actions that are relevant to determining whether an employee would feel compelled
to resign. See Cox, 300 S.W.3d at 433–34; Tiner, 294 S.W.3d at 395.
      The summary judgment evidence did not raise a genuine issue of material
fact on the constructive discharge issue. Hernandez did not present any summary
judgment evidence that Select constructively discharged, suspended, terminated,
disciplined, or otherwise discriminated against her. The evidence did no more than
create a mere surmise or suspicion that Select may have engaged in prohibited
retaliatory action against Hernandez. Therefore, we conclude that the trial court
did not err when it granted summary judgment to Select. Hernandez’s appellate
issue is overruled.
                                Select’s Cross-Issue
      The trial court’s summary judgment order was silent as to an award of costs.
Select filed a motion to modify the judgment in which it requested the trial court to
amend the judgment to award Select its costs under TEX. R. CIV. P. 131. The trial
court did not rule on the motion.
      In a cross-issue, Select contends that the trial court erred by failing to grant
its motion to modify. Rule 131 provides that “[t]he successful party to a suit shall
recover of his adversary all costs incurred therein, except where otherwise
provided.” Rule 141 provides that “[t]he court may, for good cause, to be stated on
                                         10
the record, adjudge the costs otherwise than as provided by law or these rules.”
TEX. R. CIV. P. 141. In this case, the trial court did not make a “good cause”
finding. Because Select was the prevailing party in the trial court and because
good cause for not awarding costs to Select is not stated on the record, we
conclude that the trial court abused its discretion by failing to award taxable costs
to Select as required by Rule 131. See Furr’s Supermarkets, Inc. v. Bethune, 53
S.W.3d 375, 376–77 (Tex. 2001). Select’s cross-issue is sustained.
                                   This Court’s Ruling
       We modify the trial court’s summary judgment order to provide that all costs
are taxed against Hernandez. As modified, we affirm the summary judgment order
of the trial court.




                                                     TERRY McCALL
                                                     JUSTICE


July 18, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                           11